Citation Nr: 1302929	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO. 09-31 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to January 1993, including service in the Republic of Vietnam. His awards and decorations include the Combat Medical Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, and a December 2008 rating decision issued by the RO in Huntington, West Virginia. 

In the June 2007 rating decision, the RO, in relevant part, denied the Veteran's claim of entitlement to service connection for hypertension, denied his petition to reopen his claim of entitlement to service connection for a lumbosacral strain, and continued his noncompensable disability rating for service-connected external hemorrhoids. In the December 2008 rating decision, the RO, in relevant part, denied the Veteran's petition to reopen his claim of entitlement to service connection for hearing loss.

In his August 2009 and April 2010 substantive appeals, the Veteran indicated that he would like to be scheduled for a hearing before a Veteran's Law Judge (VLJ) of the Board at his local VA office. However, in September 2011, before a hearing could be scheduled, he submitted a form indicating that he wanted to withdraw his request for a hearing before a VLJ. Therefore, the Board considers the Veteran's request for a hearing to be withdrawn. See 38 C.F.R. § 20.704(e) (2012).

In a January 2012 rating decision, service connection for lumbosacral strain with degenerative disc disease (DDD), hypertension, and right ear hearing loss was granted. Therefore, these issues are no longer on appeal.

In March 2012, the Board granted service connection for external hemorrhoids (previously diagnosed as hemorrhoids and colon polyps, status post-hemorrhoidectomy). The Board also reopened service connection for hearing loss and low back disabilities and remanded the appeal for further development.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected hypertension, and an earlier effective date for a grant of service connection for a lumbar spine disorder were raised in a Januar 2013 sbmission, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 


FINDING OF FACT

A left ear hearing loss disability was not affirmatively shown to have been present coincident with service; a left ear hearing loss disability of the sensorineural type was not manifested to a compensable degree within one year from the date of separation from service; and a left ear hearing loss disability, first diagnosed after service beyond the one-year presumptive period for sensorineural hearing loss as a chronic disease, is unrelated to an injury, disease, or event in service.


CONCLUSION OF LAW

A left ear hearing loss disability was not incurred in or aggravated by service; and service connection for left ear hearing loss as a chronic disease may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

A May 2006 pre-adjudication letter explained the evidence necessary to substantiate a claim for service connection. Additional letters were sent in August 2008, August 2009, and March 2012. The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.

The Veteran was also notified of how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006) with subsequent readjudication in November 2012. 

Although the Veteran did not receive notice in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006) regarding evidence needed to reopen a previously denied claim, the Board finds no prejudice in proceeding with the present decision as the claim has been reopened.

The claims file contains treatment records identified by the Veteran, VA treatment records, and the report of an April 2012 VA examination. VA has a duty to ensure that its examinations or opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). As the report reflects review of the claims file and assessment of the Veteran's contentions and disabilities, the report is adequate. The duty to assist in the gathering of records and a VA examination has been met and the RO/AMC has substantially completed the March 2012 remand directives. Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide his claim. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2012).

II. Service Connection for Left Ear Hearing Loss

The Veteran asserts that he has left ear hearing loss as a result of acoustic trauma in service while serving as a medical officer during combat. (See April 2010 Form 9).

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service. 38 U.S.C.A. § 1110 (wartime service).

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service. This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hearing loss of the sensorineural type, if the disability is manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In the case of a Veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease. The Veteran's DD Form 214 shows that he was a medical officer and received a combat medical badge.

So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence. 38 U.S.C.A. § 1154(b).

The presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular disease or injury was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required. Collette v. Brown, 82 F.3d 389 (1996).

The Board, as fact finder, must determine the probative value or weight of the admissible evidence. Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). 
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107(b).

The threshold for normal hearing is from 0 to 20 decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, and a higher threshold level indicates some degree of hearing impairment, but not necessarily a hearing loss disability under 38 C.F.R. § 3.385. Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing as authority Current Medical Diagnosis and Treatment, 110-11 (Stephen A. Schroeder et al. eds. (1988)).

The Veteran originally filed a claim for service connection for left ear hearing loss in February 1993 and that claim was denied by rating decision dated in October 1993. The reason for the denial was that the evidence of record did not show audiometric findings which met the criteria for a grant of service connection for defective hearing.

In April 2006, the Veteran filed a claim to reopen service connection for left ear hearing loss, which was subsequently reopened in March 2012.

A review of his STRs reveals that he was noted to have hearing loss on his October 1992 separation examination. See 38 C.F.R. § 3.385 (2012).

On enlistment examination in June 1966, the audiogram when converted from standards set forth by the American Standards Association (ASA) to standards set forth by the International Standards Association - American National Standards Institute (ISO-ANSI) shows that pure tone thresholds in decibels at 500, 1000, 2000, and 4000 Hertz were 15, 10, 10, and 5 in both ears. (See also an October 1973 audiological examination with same findings). A September 1978 audiological evaluation reflects pure tone thresholds at 500 Hz, 1000 Hz, 2000 Hz, and 4000 Hz of 20, 15, 15, and 25 for the left ear; and 5, 10, 10, and 10 for the right ear, respectively. A December 1981 audiological evaluation reflects pure tone thresholds in decibels at 500, 1000, 2000, 3000, and 4000 Hz of 15, 10, 15, 5 and 20 for the left ear and 5, 5, 10, 0, and 10 for the right ear.

A January 1986 audiological examination reflects pure tone thresholds in decibels at 500, 1000, 2000, 3000, and 4000 Hz of 10, 10, 10, 15 and 15 for the left ear and 10, 10, 10, 10, and 10 for the right ear.

A January 1990 audiological evaluation reflects pure tone threshold in decibels at 500, 1000, 2000, 3000, and 4000 Hz of 5, 10, 15, 20 and 25 for the left ear and 20, 10, 20, 5, and 10 for the right ear.

An October 1992 audiological evaluation reflects pure tone thresholds in decibels at 500, 1000, 2000, and 4000 Hz of 15, 45, 30, and 45 for the left ear and 15, 25, 25, and 30 for the right ear.

A March 1993 audiological evaluation reflects pure tone thresholds in decibels at 500, 1000, 2000, 3000, and 4000 Hz of 10, 15, 20, 25 and 30 for the left ear and 5, 10, 10, 5, and 15 for the right ear. The average pure tone threshold for the left ear was 23 and the right ear was 10.  The speech discrimination score was 94 percent for the right ear and 96 percent for the left ear. The hearing was within normal limits for both ears.

An August 2008 VA audiological examination showed only right ear hearing loss with normal findings of the left ear.  

An April 2012 VA examination revealed normal hearing thresholds in the left ear from 250 to 8000Hz. Pure tone thresholds in decibels at 500, 1000, 2000, 3000, and 4000 Hz of 15, 10, 25, 15 and 30 for the left ear and 30, 20, 45, 40, and 55 for the right ear. The Veteran's left ear hearing was within normal limits.

Although the in-service audiograms show an upward shift in the pure tone thresholds at the tested frequencies; the left ear did not have hearing loss that met VA thresholds. On the basis of the STRs alone, a left hearing loss disability under 38 C.F.R. § 3.385 (a 40 decibel threshold at any one tested frequency or a 26 decibel threshold for at least three of the tested frequencies) was not affirmatively shown to have been present in service, and service connection under on that basis is not established. 

This is further supported by the April 2012 VA examiner's findings of no evidence of current left ear hearing loss.  The VA examiner noted, in part, that the previous diagnosis of left ear hearing loss in October 1992 did not reflect the Veteran's current hearing abilities based on audiological examination. The Board finds the most recent VA examination is more probative then prior examinations because it reflects his current disability picture during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (there is a current disability for VA purposes when a claimant has a disability at the time a claim is filed or during the pendency of that claim). The examiner's conclusion was based on examining the Veteran and a review of the claims folder, to include STRs. The opinion is consistent and uncontroverted by the other evidence of record except for the October 1992 audiological examination, which does not reflect the Veteran's current disability picture during the appeal period.
 
After review of the record, the Board finds that there is a lack of probative evidence of record to show that the Veteran currently has a diagnosis of left ear hearing loss.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1110 ; see also 38 C.F.R. § 3.303. Thus, where, as here, medical evidence does not establish that the Veteran has left ear hearing loss upon which to predicate a grant of service connection, there can be no valid claim for service connection for this claim-on any basis. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board has considered the Veteran's statements with regard to his claimed left ear hearing loss; however, although he is competent to describe symptoms observable to a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of this specific disability at issue. See Bostain v. West, 11 Vet. App. 124, 127 (1998). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").   The Board notes that the Veteran's competent and credible reports of diminished hearing, does not outweigh the expert medical findings of no current hearing loss for VA purposes, which is a finding made based on audiogram results.  Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). As the medical evidence of record fails to establish a diagnosis of a current diagnosis of left ear hearing loss, any assertions as to presence of a current disability and/or continuity of symptomatology are outweighed. 

The preponderance of the evidence is against the claim of service connection for left ear hearing loss for the reasons articulated, the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).



ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


